


Exhibit 10(i)(f)

 

EXERCISE OF OPTION TO EXTEND AND

AMENDMENT NO. 1

TO

CHARTER PARTY

DATED OCTOBER 6, 2005

(THE “CHARTERPARTY”)

BETWEEN

CATHY TANKER CORPORATION   (THE “OWNERS”)

AND

DHT CATHY AFRAMAX CORP. (THE “CHARTERERS”)

FOR THE VESSEL

OVERSEAS CATHY

 

Pursuant to clause 99 of the Charterparty, the Charterers hereby declare, as of
November 26, 2008, the exercise of the first 12 months of the option period
which shall commence on January 17, 2012 at 0001 hours GMT and end on January16,
2013 at 2400 hours GMT (the “Option Period”).

 

As of the date of this agreement, the Owners and the Charterers hereby amend the
terms of the Charterparty as follows:

 

(1) Notwithstanding clause 99, the rate during the Option Period shall, at the
option of the Charterers, be:

 

a)              usd 25,700 per day during the period from January 17, 2012 at
0001 hours GMT until October 16, 2012 at 2400 hours GMT and usd 26,000 per day
during the period from October 17, 2012 at 0001 hours GMT until January 16, 2013
at 2400 hours GMT; or

b)             the market rate as determined by the Association of Shipbrokers
Agents and Agents Tanker Broker Panel plus five percent  provided, however, that
the rate payable during the Option Period shall never be less than usd 20,700
per day.

 

(2) Except as expressly amended by this agreement, the terms and conditions of
the Charterparty  remain unchanged and in full force and effect including,
without limitation, the profit sharing arrangement between the Owners and the
Charterers.

 

January 15, 2009

 

For Cathy Tanker Corporation

 

For DHT Cathy Aframax Corp.

 

 

 

 

 

By:

/s/Ole Jacob Diesen

 

By:

/s/Mats Berglund

 

 

 

 

 

Name: 

Ole Jacob Diesen

 

Name: 

Mats Berglund

 

 

 

 

 

Title:

Vice President

 

Title:

President

 

--------------------------------------------------------------------------------
